Citation Nr: 1444287	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder. 

2.  Entitlement to service connection for a disorder causing blood in stools.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to a compensable rating for gastroesophageal reflux disease.

5.  Entitlement to a compensable rating for left knee degenerative joint disease.

6.  Entitlement to a compensable rating for right foot plantar fasciitis.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a Board hearing in December 2011 but failed to appear for it in January 2014.  


FINDINGS OF FACT

1.  The Veteran does not have a current psychiatric disorder.  

2.  The Veteran does not have a current disorder causing bloody stools.  

3.  The Veteran has right knee patellofemoral pain syndrome which was manifest in service. 

4.  The Veteran's gastroesophageal reflux disease with hiatal hernia is manifested by pyrosis, but not by epigastric distress, dysphagia, or regurgitation, and not by substernal, arm, or shoulder pain.  

5.  The Veteran's left knee disability is manifested by painful motion but he does not have flexion limited to 45 degrees, extension limited to 10 degrees, or slight or more recurrent subluxation or lateral instability. 

6.  The Veteran's right foot plantar fasciitis is not the equivalent of and does not nearly approximate moderate flat foot or a moderate foot injury.   



CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a disorder causing blood in stools are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for right knee patellofemoral pain syndrome are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for a compensable rating for gastroesophageal reflux disease are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 114, Diagnostic Code 7346 (2013).

5.  The criteria for a 10 percent rating, but not higher, for left knee degenerative joint disease are met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2013).

6.  The criteria for a compensable rating for right foot plantar fasciitis are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5099-5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Adequate notice was provided in May 2008.  Since service connection was granted for gastroesophageal reflux disease, left knee, and right foot disability at the time, the need for further downstream notice for these claims became moot.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, pertinent rating criteria was provided in June 2011, and this was followed by readjudication in August 2013.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2008 and May 2010; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue, show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  The Veteran failed to report for VA examinations scheduled in 2012 and so the decision will be based on the evidence of record.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Psychiatric disorder

Service treatment records do not show any psychiatric treatment or disabilities, but report that on examination in April 2004, the Veteran reported being worried in January 2004 due to not being selected for promotion.  On VA examination in June 2008, the Veteran was examined for psychiatric disease and was found to have no psychiatric disorder.  No psychiatric disorder is shown in any other current medical records.  The existence of a current disorder is a cornerstone of a service connection claim.   In the absence of a currently diagnosed psychiatric disorder, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).     

Disorder causing bloody stools

A service treatment record notes that the Veteran was heme positive in May 1990.  He reported seeing blood in stools in 1995.  The assessment was resolving external hemorrhoids, and he was advised to take sitz baths.  On service history in December 2006, the Veteran reported that he had blood in stool diagnosed as hemorrhoids, and that it was ongoing occasionally for 4+ years.    

On VA examination in June 2008, the Veteran reported the he had been told he had hemorrhoids in service, but that he was never really evaluated properly or given any treatment.  He reported that bleeding occurs sometimes for a week and he would maybe have no episodes for several months.  He had no other symptoms.  He denied a history of hemorrhoids and melena.  On examination, no hemorrhoids were present.    

Based on the evidence, the Board concludes that service connection is not warranted for a disorder causing bloody stools.  While hemorrhoids were found in service, none have been shown since the claim was filed.  Additionally, there is no medical documentation of any bloody stools post-service, nor is there any other current disorder diagnosed as causing bloody stools.  The existence of a current disorder is a cornerstone of a service connection claim.   In the absence of a currently diagnosed disorder causing bloody stools, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).     

Right knee

The Veteran seeks service connection for right knee disability.  He noted in December 2011 that he has had continued pain and swelling.  Service treatment records show treatment for right knee complaints in May 2001.  In July 2001, he complained of knee pain, and X-rays of the right knee were normal.  The assessment was iliotibial band syndrome.  In March 2002, he was reported to have resolved right knee patellofemoral pain syndrome.  

On VA examination in June 2008, the Veteran was found to have right knee crepitation.  However, he reported that he was able to walk 1-3 miles, and he had no history of weakness or poor coordination.  Clinically, he had a normal gait, 5/5 knee extension, normal muscle tone, and no atrophy.  Right knee X-rays were considered, and the summary of all diagnoses did not include a right knee disorder.  

On VA examination in May 2010, the Veteran reported a history of bilateral knee lateral joint line pain.  On examination, his gait was normal with no evidence of abnormal weight bearing.  Active motion against gravity was from 0 to 140 degrees (normal - see 38 C.F.R. § 4.71a, Plate II (2013)).  While crepitation was present, there was no grinding, instability, patellar abnormality, or meniscus abnormality.  No other knee abnormality was present.  He had normal muscle tone with no atrophy.  

The Veteran received private right knee treatment in February and December 2011.  In February 2011, the private physician indicated that the Veteran seemed to have right knee patellofemoral pain.  In December 2011, the private physician indicated that the Veteran was complaining of intermittent knee pain, with both knees kind of hurting about the same.  Continued home exercises for his knees was prescribed.  

Based on the in-service assessment of right knee patellofemoral pain syndrome, continued complaints of right knee pain since service, findings of crepitation on VA examinations in 2008 and 2010, and the Veteran's private physician's notation in December 2011 that he has some patellofemoral crepitus and seems to have patellofemoral pain, the Board finds that service connection is warranted for right knee patellofemoral pain syndrome as having had its onset in service.  The Veteran appears to have right knee patellofemoral pain syndrome, as he claimed in December 2011, and it was manifest in service.  Reasonable doubt is resolved in his favor, pursuant to 38 C.F.R. § 3.102 (2013). 

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disabilities have not significantly changed and that uniform ratings are warranted.

Gastroesophageal reflux disease with hiatal hernia 

The Veteran appeals for a compensable rating for his gastroesophageal reflux disease, which is rated under Diagnostic Code 7346.  Such code provides:

Symptoms of pain, vomiting material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health, 60 percent.

Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by sub sternal or arm or shoulder pain, productive of considerable impairment of health, 30 percent. 

With two or more of the symptoms for the 30 percent evaluation of less severity, 10 percent. 

On VA examination in June 2008, the Veteran denied a history of nausea, vomiting, regurgitation, dysphagia, hematemesis, and abdominal pain, and reported that he had had indigestion and heartburn.  On examination, he was 72 inches tall and weighed 277 pounds.  His abdomen/gastrointestinal examination was normal, with normal bowel sounds and no abnormality on auscultation.  There was no tenderness, palpable mass, or abdominal guarding.  Fluoroscopy revealed a normal swallowing mechanism but there was a hiatal hernia with gastroesophageal reflux.  The esophageal mucosal pattern and peristaltic activity were normal.  

Based on the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's gastroesophageal reflux disease with hiatal hernia for any portion of the rating period.  While the Veteran argued for a compensable rating in December 2011 based on the presence of indigestion and heartburn (pyrosis) treated with medication, the evidence shows that he does not have epigastric distress, dysphagia, or regurgitation, and that he does not have substernal, arm, or shoulder pain.  While he has heartburn which is a symptom for a 30 percent rating, indigestion is not, and 2 or more symptoms for a 30 percent rating are not present or nearly approximated.     

Left knee degenerative joint disease 

The Veteran appeals for a higher rating for left knee degenerative joint disease, which is rated under Diagnostic Code 5010-5260.  He argued in December 2011 that he should be awarded a compensable rating based on degenerative joint disease, with continued pain and swelling.  Diagnostic Code 5010 is for traumatic arthritis, which is to be rated as degenerative arthritis under Diagnostic Code 5010-5260.  Diagnostic Code 5003 indicates that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).

Since the rating issues involve the knees, the Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App.202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important factor of disability.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  Crepitation should be noted as points of contact which are diseased.  38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion in degrees.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991). 

On VA examination in June 2008, the Veteran complained of left knee pain.  His gait was normal and active left knee range of motion against gravity was from 0 to 140 degrees, with no additional limitation of motion on repetitive use.  The Veteran had crepitation but no grinding, instability, or patellar or meniscal abnormality, and no other knee abnormality.  Knee extension was 5/5 with normal muscle tone and no muscle atrophy.  X-rays revealed very mild left knee degenerative joint disease.  The diagnosis was mild left knee degenerative joint disease.  

On VA examination in May 2010, the Veteran complained of left knee lateral joint line pain.  His gait was normal.  Range of motion was from 0 to 140 degrees with no additional limitation of motion on repetitive testing.  Crepitation was present, but not grinding, instability, or patellar or meniscal abnormality.  Knee extension was 5/5 and muscle tone was normal without atrophy.  

The Veteran's private physician indicated in February 2011 that he had put the Veteran on a prescription anti-inflammatory for his knees.  In December 2011, he reported that the Veteran was still having knee pain intermittently, and that he experienced trouble with running, going up stairs, and going down stairs.  Continued home exercises for his knees was prescribed.  

In light of the evidence and 38 C.F.R. § 4.59, the Board will concede a 10 percent rating for the Veteran's service-connected left knee degenerative joint disease for the entirety of the rating period, as he has X-ray evidence of arthritis, complains of pain on motion, and has crepitus.  However, a rating in excess of 10 percent for his service-connected left knee disability is not warranted, as he does not have limitation of flexion to 45 degrees, limitation of extension to 10 degrees, or slight or more recurrent subluxation or lateral instability.  

Right foot plantar fasciitis

The Veteran appeals for a compensable rating for right foot plantar fasciitis.  The  RO has the disorder coded as 5099-5020.  Diagnostic Code 5020 is for synovitis.  Synovitis is not present.  The provisions of 38 C.F.R. § 4.20 indicate that it is permissible to rate under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous.  Synovitis is not closely related or analogous.  Accordingly, other codes will be considered.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).

Plantar fasciitis is usually rated by analogy to acquired flatfoot under Diagnostic Code 5276, and this Diagnostic Code was provided to the Veteran in the statement of the case.  Under such code, a noncompensable rating is warranted for mild flat foot; with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted when it is moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the foot.  A 30 percent rating is warranted for severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  

Plantar fasciitis is also sometimes rated under Diagnostic Code 5284, for other foot injuries.  Under such code, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe, and a 20 percent rating is warranted for severe foot injury.   

On VA examination in June 2008, the Veteran reported that right foot heel pain occurred while standing.  He stated that he could stand for 15-30 minutes, that he could walk 1-3 miles, and that he used an orthotic insert, whose efficacy was fair.  On examination, there was no evidence of any right foot pain on motion, of any swelling, or of any instability.  There was tenderness in the plantar heel.  There was no objective evidence of weakness.  The Veteran had no evidence of abnormal weight bearing, and there was no atrophy.  The examiner indicated that the Veteran's  plantar heel spurs and plantar fasciitis had no significant general occupational effects.  Other June 2008 examination reports show normal gait coordination.  

Based on the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's right foot plantar fasciitis.  The evidence shows that the Veteran's right foot plantar fasciitis is not the equivalent of and does not nearly approximate moderate pes planus or a moderate foot injury.  He does not have objective evidence of pain on manipulation and use of the feet.  While the Veteran reported in December 2011 that heel and foot pain has been constant for 8 years and that he wears orthotic inserts and has evidence of tenderness, on examination in June 2008, there was no evidence of any right foot pain on motion, and he did not have abnormal weightbearing, weakness, or atrophy.  The Veteran had only tenderness in the plantar heel, and the examiner indicated that it had no significant general occupational effects.

The Veteran argued in September 2009 that each of the above disabilities has adversely impacted his livelihood.  The Board notes that schedular ratings are based on the average impairment of earning capacity.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his disability levels and symptomatology.  Indeed, his complaints and findings align well with the rating criteria.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2013).  Therefore, the Veteran's disability pictures are contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Additionally, the Board has considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App.447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the Veteran has not asserted, nor does the evidence of record indicate, that he is unemployable because of this disability.  To the contrary, he has reportedly been working full time with no reported time lost due to the disabilities at issue.  As the Veteran has provided no indication that the disorders at issue prevent him from obtaining and/or maintaining substantially gainful employment, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

The preponderance of the evidence is against higher ratings than those indicated herein, and, therefore, the benefit-of-the-doubt doctrine does not apply to permit greater benefits than those indicated.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Should the severity of the service-connected disabilities increase in the future to the point where increased ratings might be warranted, the Veteran may file new claims.


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a disorder causing bloody stools is denied.

Service connection for a right knee patellofemoral pain syndrome is granted.

A compensable rating for gastroesophageal reflux disease with hiatal hernia is denied.

A 10 percent rating, but not higher, is granted for left knee degenerative joint disease, subject to the controlling regulations applicable to the payment of monetary benefits.

A compensable rating for right foot plantar fasciitis is denied.     




______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


